IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 14, 2009
                                     No. 08-11168
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JASON DEJUAN LEATCH, also known as Criptonite,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:03-CR-78-5


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Jason Dejuan Leatch appeals the 262-month
sentence he received following his jury trial conviction for conspiracy to
distribute cocaine base.        Leatch argues that his sentence is procedurally
unreasonable because the district court failed to provide sufficient reasons for
imposing a within-guidelines sentence. Because Leatch did not preserve this
objection in the district court, review is for plain error. See United States v.
Mondragon-Santiago, 564 F.3d 357, 364 (5th Cir. 2009); United States v.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-11168

Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.), cert. denied, 129 S. Ct. 328
(2008). Leatch “must demonstrate (1) error, (2) that is clear or obvious, and (3)
that affects substantial rights.” Campos-Maldonado, 531 F.3d at 339. “If these
conditions are met, this court may exercise its discretion to correct the error if
it seriously affects the fairness, integrity, or public reputation of judicial
proceedings.” Id. The district court’s “brief” reasons for imposing the 262-month
sentence were “legally sufficient.” See Rita v. United States, 551 U.S. 338, 127
S. Ct. 2456, 2469 (2007). Additionally, nothing in the record indicates that
Leatch’s sentence would have been different if the court had provided more
explanation of its chose sentence. See Mondragon-Santiago, 564 F.3d at 363-64.
      Leatch also contends that his sentence is substantively unreasonable
because it was greater than needed to accomplish the goals of sentencing in 18
U.S.C. § 3553(a). He notes that his statements at sentencing reflect motivation
and attempts to turn his life around and give up gangs and drug dealing. Leatch
contends that the applicable advisory guidelines range is unnecessarily harsh
and maintains that he is serving an effective life sentence, although he will be
43 at the time of his release from prison. The district court heard Leatch’s and
defense counsel’s allocution about Leatch’s positive actions in prison but elected
to impose a sentence within the applicable guidelines range. The district court
noted its satisfaction with the newly applicable advisory range resulting from
the amendments to U.S.S.G. § 2D1.1(c), which resolved the court’s previously-
stated disagreement with the ratio of cocaine base to powder cocaine. Leatch
has not shown that the district court abused its discretion in selecting a sentence
or, consequently, that the within-guidelines sentence imposed is unreasonable.
See Gall v. United States, 552 U.S. 38, 128 S. Ct. 586, 597 (2007); Campos-
Maldonado, 531 F.3d at 338. Consequently, the judgment of the district court
is AFFIRMED.




                                        2